Citation Nr: 1241316	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-27 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for idiopathic peripheral neuropathy of the right and left lower extremities, to include a result of herbicide exposure and as secondary to the service-connected malaria.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to August 1970.  Records show that the Veteran has a history of combat service in the Republic of Vietnam.  He is a recipient of the Vietnam Service Medal.  

The Veteran submitted his claim for service connection in December 2007.  In June 2008, he submitted a timely notice of disagreement to an April 2008 Regional Office (RO) rating decision.  The RO, in August 2008, confirmed and continued the denial of service connection for idiopathic neuropathy for both left and right lower extremities.  In September 2008, the Veteran continued to disagree with the RO's decision for the same claim on appeal.  As there is a timely notice of disagreement following the initial April 2008 rating decision, the Board construes the April 2008 RO decision as the rating decision currently on appeal.  

A statement of the case was issued in July 2009, and a substantive appeal was timely received in July 2009.  

By way of history, the Veteran was granted service connection for malaria in a June 1980 rating decision.

In July 2009, the Veteran requested a Travel Board hearing, but subsequently withdrew his request in October 2009.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The information of record reveals that, in April 2008, the Veteran was provided a VA examination to determine if the Veteran had a neurological disorder of the bilateral lower extremities (namely, idiopathic peripheral neuropathy), which either began in service or was secondary to his service-connected malaria.  Although the VA examiner provided a medical opinion that addressed the matter of secondary service connection, in general, he did not specifically address the issue of aggravation on a secondary basis.  For this reason, the April 2008 VA examination report is incomplete and must be returned so that the matter of aggravation on a secondary basis can be adequately addressed by a VA medical professional.

Accordingly, the appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Please forward the claims folder to the VA examiner who conducted the VA examination in April 2008, if available, for the purpose of clarifying the medical opinion concerning secondary service connection, by specifically addressing whether the Veteran's idiopathic peripheral neuropathy of the bilateral lower extremities was caused, or aggravated (i.e., permanently worsened), by his service connected malaria.

If the VA examiner who conducted the VA examination in April 2008 is no longer available, then schedule the Veteran for a VA neurological examination with an appropriate medical examiner for the purpose of providing a medical opinion that addresses whether the Veteran's idiopathic peripheral neuropathy of the bilateral lower extremities was caused, or aggravated (i.e., permanently worsened), by his service connected malaria.

In either event, the entire claims file must be made available to the examiner.  All appropriate test and studies should be accomplished, if deemed warranted, and all clinical findings should be reported in detail.

The examiner is asked to answer the all of the following questions:

A) Based on the evidence of record, is it at least as likely as not (50 percent or greater probability) that the pathology and any functional impairment associated with the Veteran's service-connected malaria have caused the Veteran to develop idiopathic peripheral neuropathy of the right and left lower extremities?  Please explain the reasoning for your opinion.

B) Based on the evidence of record, is it at least as likely as not (50 percent or greater probability) that the pathology and any functional impairment associated with the Veteran's service-connected malaria have aggravated (i.e., permanently worsened) his idiopathic peripheral neuropathy of the right and left lower extremities, beyond the natural progress of that neurological disorder?  Please explain the reasoning for your opinion.

If the examiner finds that the Veteran's service connected malaria has aggravated (i.e., permanently worsened) his idiopathic peripheral neuropathy, then the examiner should identify, if possible, the clinical signs and manifestations of the idiopathic peripheral neuropathy (for each lower extremity) which establish: (i) the level of severity of the disorder before it was made worse by the malaria; and (ii) the level of severity of the disorder after it was made worse by the malaria.  Please explain the reasoning for your opinion.

2. Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the issue of service connection for idiopathic peripheral neuropathy of the right and left lower extremities, to include as a result of herbicide exposure and as secondary to the service-connected malaria.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, a supplemental statement of the case and provide them the requisite time period to respond.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


